     Case 2:19-cv-00513-KJM-CKD Document 37 Filed 05/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH AUGUST MARSALA,                              No. 2:19-cv-0513 KJM CKD P
12                        Plaintiff,
13              v.                                        ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17            Plaintiff has filed a request for an extension of time to file a second amended complaint

18   pursuant to the court’s order of April 2, 2020. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20            1. Plaintiff’s request for an extension of time (ECF No. 36) is granted; and

21            2. Plaintiff is granted 60 days from the date of this order in which to file a second

22   amended complaint. Failure to file a second amended complaint within 60 days will result in a

23   recommendation that this action be dismissed.

24   Dated: May 7, 2020
                                                        _____________________________________
25
                                                        CAROLYN K. DELANEY
26                                                      UNITED STATES MAGISTRATE JUDGE

27   1/kly
     mars0513.36sec
28
